DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, line 3, the limitation “a body portion cover covering a surface of a specific body portion” is positively reciting the body portion. It is being examined as if saying “configured to cover a surface of a specific body portion”. 
Claim 5 recites that the guide is inserted into the body. This positively recites the body. The claim is examined as if saying that the guide is configured to be inserted in the body and configured to be placed onto a surface.
Claim 6 positively recites the human body since it requires the cover to cover the body. Same language strategy as noted for the previous claims to avoid this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al. (US 2013/0274778; “Mercier”).
In regards to claims 1-7, Mercier discloses a customized surgical guide (Fig. 5; abstract) comprising: at least one guide tube (116) through which a medical instrument is insertable (paragraphs [0045]-[0047]); and a body portion cover (112) configured to cover a surface of a specific body portion (Fig. 5; paragraphs [0045]-[0047]), wherein the body portion cover is coupled to the at least one guide tube (Fig. 5; paragraphs [0045]-[0047]), wherein the body portion cover has a hole (Fig. 5; paragraphs [0045]-[0047]) through which the medical instrument passes (paragraphs [0045]-[0047]), wherein the medical instrument passes through the guide tube and then through the hole toward the body portion (Fig. 5; paragraphs [0045]-[0047]), wherein the body portion cover is shaped to conform to a surface of the body portion of a patient (Fig. 5; paragraphs [0045]-[0047]), wherein the body portion cover defines a position of the guide tube such that the medical instrument reaches a target point within the body portion (Fig. 5; paragraphs [0045]-[0047]), wherein the guide tube has a larger inner 
In regards to claims 8, 10, and 11, Mercier discloses a method of producing a customized surgical guide (Figs. 1-5), the guide including a guide tube (Fig. 5; 116) through which a medical instrument is inserted (paragraphs [0021]-[0047]), and a body portion cover (112) contacting a body surface (123), the method comprising: acquiring, by a computer, body surface data and treatment region data from medical image data (paragraphs [0034]-[0036]); generating, by the computer, first shape data based on the body surface data, the first shape data defining a shape of the body portion cover (Figs. 1-5; paragraphs [0034]-[0036]); setting, by the computer, at least one target point (Fig. 5; 121; paragraphs [0045]-[0047]), the target point being present on a surface of or inside a treatment target region (Fig. 5; paragraph [0045]-[0047]); setting, by the computer, each first point on the body surface from which the medical instrument is 
In regards to claim 15, Mercier discloses a customized surgical guide producing program stored in a medium for carrying out the method of producing a customized surgical guide (Figs. 1-5), the guide including a guide tube (Fig. 5; 116) through which a medical instrument is inserted (paragraphs [0021]-[0047]), and a body portion cover (112) contacting a body surface (123), the method comprising: acquiring, by a computer, body surface data and treatment region data from medical image data (paragraphs [0034]-[0036]); generating, by the computer, first shape data based on the body surface data, the first shape data defining a shape of the body portion cover (Figs. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (US 2013/0274778; “Mercier”), in view of Simon (US 5031634).
Mercier discloses the method as noted above, wherein the setting of the first point includes setting the first point from which the medical instrument reaches the target point without passing through the treatment target region (Fig. 5; paragraphs [0045]-[0047]).

Simon teaches a biopsy method wherein a syringe is used to insert dye at the target tissue region (col. 1, line 65 - col. 2, line 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the step of inserting dye along a column in the tissue, as taught by Simon, to the method of Mercier, since tissue staining is a well-known step in tissue biopsy in order to help direct the surgeon to the correct location (col. 1, line 65 - col. 2, line 5).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (US 2013/0274778; “Mercier”), in view of Greenan et al. (US 2008/0171934; “Greenan”).
Mercier discloses the method as noted above.
However, Mercier does not disclose real-time tracking of the tissue.
Greenan teaches a method wherein when a first posture of a patient at which a medical image data is taken and a second posture of the patient at which surgery is performed are different, the method further comprises calculating a positional change of a treatment target region when a posture of the patient changes from the first posture to the second posture, wherein the setting of the at least one target point, the setting of each first point, and the setting of the length of the guide tube are performed based on the changed position of the treatment target region (paragraph [0016]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the real-time tracking of the target site, as taught by .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (US 2013/0274778; “Mercier”), in view of Bates et al. (US 2004/0133124; “Bates”).
Mercier discloses the method as noted above.
However, Mercier does not disclose a curved instrument and path.
Bates teaches a method of using a curved device and path (paragraph [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a curved path and device, as taught by Bates, in the method of Mercier, in order to allow the device to navigate around structures if necessary (paragraph [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775